DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0067828 A1), hereinafter referred to as D1, in view of Lumezanu et al. (US 2015/0071108 A1), hereinafter referred to as D2.
Regarding claims 1 and 6, D1 teaches large scale real-time multimedia communications, which comprises:
receiving network topology information for a plurality of end nodes (Referring to Figures 3-5, receiving test data packets (network topology information for plurality of end nodes), further regarding claim 1, D1 teaches the collection of statistical information.  See paragraph 0049-0051.);
determine, for a pair of end nodes, a current link latency between the pair of end nodes (Referring to Figures 3-5, by performing the calculation using the received test data packets, the 
determining, for a path between a pair of end nodes, a link latency, based on the received network topology information (Referring to Figures 3-5, any number of any combination of the internal transmission metric and the external transmission metric can be considered to determine the path metric (link latency based on received network topology information).  See paragraphs 0050-0052.);
determining an optimal path between the pair of end nodes, in response to the link latency being less than or equal to the current link latency between the end nodes (Referring to Figures 3-5, based on the path metrics, the control nodes can determine optimal paths between the service nodes. In some implementations, when the path metrics are measured and transmitted to the control nodes by a period (e.g., in a period of tens of milliseconds), the optimal path can also be determined by the same period. The optimal paths can also be determined further based on prior knowledge (e.g., prior determined optimal paths). In some implementations, an optimal path can be determined between any two service nodes of the SDN. In some implementations, multiple optimal paths can be determined between any two service nodes of the SDN.  See paragraphs 0051-0053.); and
updating the software defined network to include the optimal path between the pair of end nodes (Referring to Figures 3-5, by determining the path metrics, bidirectional communications quality between any two directly-connected service nodes in the SDN can be monitored and updated in real time.  See paragraphs 0049-0051, 0071, and 0087.)
D1 does not disclose an estimated link latency.

The claims are unpatentable over D1 in view of D2, as the claims represent the application of a well-known technique in a well-known system.  D1 teaches the well-known system of optimizing path selection between end devices in a software defined network.  D2 teaches the well-known technique of estimating latency of a network path based upon collected data. The claims represent the application of the well-known technique of estimating latency, as taught by D2, in the well-known system of a path optimized software defined network, as taught by D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce expensive instrumentation and coordination to capture and processes latency measurements; thereby, lowering system costs.

Regarding claim 2, the primary reference further teaches wherein the one or more communication statistics include one or more of a per-link latency, a transmission speed, a reception speed, and a link utilization (Referring to Figures 3-5, the transmission metric can include a statistical or event-wise parameter indicative of transmission capacity between the service nodes..  See paragraph 0049-0051.);

Regarding claim 3, D1 does not disclose determining a current link latency in a path between a pair of end nodes, the current link latency being based on an initial timestamp of a link layer discovery protocol (LLDP) packet, a trip timestamp, a latency in a neighboring switch that receives and sends out the LLDP packet to a next switch, and a latency in the next switch.
D2 teaches inferring the network topology by sending Link Layer Discovery Protocol (LLDP) packets (specified in standards document IEEE 802.1AB) from each switch (to infer links between switches) and by examining OpenFlow rules installed on each switch (to infer to which switch is an endpoint connected). The key step here is detecting where on the network is an endpoint collected. We start with a switch that has a rule matching the endpoint IP (as a destination) and proceed in several ways. (A) If the action of the rule is to forward to an out port, then we follow the corresponding link. If the link is present in the topology, then we select the destination switch of the link and repeat the process. If the link is not present in the topology, then we conclude it leads to the endpoint and infer that the endpoint is connected to the current switch. (B) If the action of the rule is other than forward to an outport, we select another switch in the topology that has a rule that matches the endpoint IP as a destination (equivalent to claimed latency in a path between pair of end nodes, based on timestamps of LLDP packet, trip 
 The claims are unpatentable over D1 in view of D2, as the claims represent the application of a well-known technique in a well-known system.  D1 teaches the well-known system of optimizing path selection between end devices in a software defined network.  D2 teaches the well-known technique of estimating latency of a network path based upon collected data. The claims represent the application of the well-known technique of estimating latency, as taught by D2, in the well-known system of a path optimized software defined network, as taught by D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce expensive instrumentation and coordination to capture and processes latency measurements; thereby, lowering system costs.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0067828 A1), hereinafter referred to as D1, in view of Lumezanu et al. (US 2015/0071108 A1), hereinafter referred to as D2, in further view of Bharrat et al. (US 2020/0177611 A1), hereinafter referred to as D3.

wherein determining the estimated link latency for the path between the pair of end nodes includes using an exponentially weighted moving average model with a selected exponential weight and a selected window size, the exponential weight and the window size being selected based on network topology dynamics and statistics collection overhead.
D3 teaches mitigating anomalies in communications systems and networks, such as software defined networks, which comprises a model utilizing a weighted moving average with a corresponding window size (equivalent to claimed model, as the claim does not specify a functional or structural limitation which would create a patentable differentiation between the instant claims and the prior art).  See paragraph 0080, 0429, and 0537.
The claims are unpatentable over D1 in view of D2 in further view of D3, as the claims represent the application of a well-known technique in a well-known system.  D1 teaches the well-known system of optimizing path selection between end devices in a software defined network.  D3 teaches the well-known technique of modeling to detect changes in a network. The claims represent the application of the well-known technique of modeling to detect changes, as taught by D3, in a network as applied to estimating latency, as taught by D2, in the well-known system of a path optimized software defined network, as taught by D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce expensive instrumentation and coordination to capture and processes latency measurements; thereby, lowering system costs, by utilizing well-known modeling techniques to estimate and avoid network latency.


s 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0067828 A1), hereinafter referred to as D1, in view of Lumezanu et al. (US 2015/0071108 A1), hereinafter referred to as D2, in further view of van der Kluit et al. (US 2017/0295088 A1), hereinafter referred to as D4.
Regarding claim 5, D1 does not disclose wherein determining the optimal path between the pair of end nodes includes using a best-first search, and maintaining (i) a first list of nodes that have been visited but not expanded, and (i1) a second list of nodes that have been visited and expanded, with successor nodes having been explored and placed in the first list.
D4 teaches, an equivalent optimization, the comparison of the costs of the path indicated in the path discovery message and the cost of the stored path is similar to the test performed in the "expand only from the best converging path" rule for a single optimal path search. But in the search for disjoint paths, this rule is qualified by the condition that a more costly path is excluded only if it contains all the nodes along the stored path that is less, or equal costly. Only in this way it can be guaranteed that no potentially optimal disjoint paths will be excluded from the search. If disjoint paths would exist of which one includes the path indicated in the path discovery message, then lower or equal cost disjoint paths will also exist if one replaces the path indicated in the path discovery message by the stored path. So it suffices that the latter will be found.
The claims are unpatentable over D1 in view of D2 in further view of D4, as the claims represent the application of a well-known technique in a well-known system.  D1 teaches the well-known system of optimizing path selection between end devices in a software defined network.  D4 teaches the well-known technique of determining an optimization. The claims represent the application of the well-known technique of optimization, as taught by D4, in a network as applied to estimating latency, as taught by D2, in the well-known system of a path .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gell et al. (US 2019/0260658 A1) – network path determination module and network path determining method to select network path based on the current network topology and status.
Mahadevan et al. (US 2016/0380892 A1) – inferring network topology and path metrics in a wide area network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462